Mr. Justicé "WAYNE
delivered the opinion of the court:
I am instructed by the court to announce it to be its opinion that there can be no abatement of the case upon the counsel’s suggestion, as it is declared in the charter of the bank, that though its charter should continue as such until the first day of January, 1859, and that all its banking powers should cease after the first day of January, 1857; that it should have all the “ necessary and incidental powers to collect and close up its business,” within which we deem the rights of the plaintiff in this court to be comprehended.
Motion reeused.